Citation Nr: 1024826	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a lumbar 
spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as caused or aggravated by the Veteran's 
service-connected bilateral foot, ankle, and knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant & spouse

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1986 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington 
in June and December 2006 which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Seattle, Washington in March 2010 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for a lumbar spine disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for a lumbar spine disorder was by 
rating decision in October 2004, which was based upon a lack of 
new and material evidence to show that such disability was 
medically related to his military service.  

2.  Evidence presented since the October 2004 denial has not 
previously been submitted to agency decision makers, relates to 
an unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2004).  
  
2.  The evidence added to the record since October 2004 is new 
and material; the claim of service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In the present 
case, the Veteran was notified of information and evidence needed 
to reopen the claim of service connection in correspondence dated 
in February 2006.  However, as will be discussed in full below, 
the Board finds that new and material evidence has been submitted 
sufficient to reopen the claim at this time.  Therefore, a full 
discussion of whether VA met these duties is not needed, as no 
prejudice can flow to the Veteran from any notice or assistance 
error in regard to the application to reopen this claim.  

New and Material Evidence

A review of the record reveals that the Veteran's claim of 
service connection for a lumbar spine disorder was originally 
denied by an October 1999 rating decision which determined that 
although the Veteran had episodes of lumbar strain during his 
military service, there was insufficient evidence to show a 
continuity of low back symptomatology since service or any 
medical relationship between present lumbar discomfort and 
military service.  An October 2004 rating decision continued the 
prior denial finding that the Veteran had not submitted new and 
material evidence sufficient to reopen the claim.  The Veteran 
did not appeal this rating decision within the allowable time, 
and this decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004).  

The Board notes that in a December 2006 rating decision, the RO 
essentially reopened the claim by deciding the issue of service 
connection for lumbar strain based on an alternate secondary 
theory of entitlement.  See, e.g., Velez v. Shinseki, 23 Vet. 
App. 199 (2009) (finding evidence that tends to substantiate an 
element of the previously adjudicated matter does not truly 
present a new claim; thus merely offering an alternate theory as 
to nexus does not constitute a new claim).  Nevertheless, 
regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (finding VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, in 
this case the Board has reviewed all evidence submitted or 
obtained since October 2004 for this purpose.

Although much of the medical evidence associated with the claims 
file since the prior denial pertains to post-service injuries 
incurred in a work-related motor vehicle accident in November 
2004, the last final denial was based on the absence of 
sufficient evidence of a medical relationship between the 
Veteran's low back disorder and his military service.  See Board 
decision, October 1999.  Therefore, medical opinions by Dr. D.J. 
which state that the Veteran's service-connected knee, ankle 
and/or foot problems are contributing to or are complicated by 
his back problems are particularly relevant as they speak to a 
secondary connection between the back disorder and military 
service.  See Medical opinion statements, October 2006 & November 
2005.  

This evidence is new in that it has not previously been 
considered by agency decision makers.  Furthermore, when 
credibility of this evidence is presumed for the limited purpose 
of determining its materiality, the recent medical evidence 
raises a reasonable possibility of substantiating the Veteran's 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  As 
such, the Board finds that new and material evidence has been 
submitted sufficient to reopen the claim of service connection 
for a lumbar spine disorder.  However, as further evidentiary 
development is required before the underlying issue of service 
connection is ready for adjudication, the Board will not address 
the merits of the service connection claim at this time.  




ORDER

The claim of entitlement to service connection for a lumbar spine 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

Additional notification and evidentiary development is required 
before the issue of entitlement to service connection for a 
lumbar spine disorder is ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

Initially, the Board notes that although medical records are 
associated with the claims file from the Social Security 
Administration, as well as partial excerpts of VA and private 
treatment documentation, the Veteran has not been afforded a VA 
Compensation and Pension medical examination regarding his back 
complaints since January 1999.  A secondary opinion about any 
relationship to knee, ankle, or foot problems was not requested 
at that time.  Furthermore, an intervening injury raises more 
complicated medical questions, and a specialized opinion is 
needed.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
As such, a new VA examination is required to obtain the necessary 
medical opinion.  

In addition, it is unclear whether limited copies of VA treatment 
records that have been associated with the claims file constitute 
the entirety of the Veteran's VA treatment for the applicable 
time period.  Therefore, all relevant VA treatment records 
created since the prior unappealed rating decision in October 
2004 should be obtained and associated with the claims file.  

Also, adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009), 38 C.F.R. § 3.159 (2009), and relevant case law may not 
have been provided as it pertains to the present claim for 
service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be provided to the 
Veteran.   

Accordingly, the case is REMANDED for the following 
action:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from October 2004 
forward.  

3.  Schedule the Veteran for a VA 
examination with a medical doctor, 
preferably one specializing in orthopedics 
if available,  to determine the nature and 
etiology of any currently diagnosed lumbar 
spine disorder.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed lumbar 
spine disabilities;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a) at least specifying onset 
prior to, during, or after military service;
(c)  Opine whether any current lumbar spine 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active military 
service;
(d)  If arthritis of the lumbar spine is 
diagnosed, please identify whether it is at 
least as likely as not that arthritis was 
present within one year of discharge from 
active military service, i.e. by November 
1992;  
(e)  Opine whether it is at least as likely 
as not that any current lumbar spine 
disability was caused or permanently 
aggravated by the Veteran's service-
connected knee, ankle or foot disabilities;  
(f)  If you answer the question in the 
affirmative with regard to aggravation, 
please identify the baseline level of 
severity of the lumbar spine disability 
prior to the onset of aggravation from his 
service-connected disabilities, 
distinguishing to the extent possible, any 
aggravation due to knee, ankle, and foot 
problems as opposed to any causation or 
aggravation due to the intervening November 
2004 motor vehicle accident.

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


